Citation Nr: 0611871	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from May 13, 1986 to July 
23, 1986.  He had service in the National Guard from May 1986 
to May 1987, and in the Naval Reserves from May 1987 to May 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in March 1999, September 
1999, March 2000, and October 2001 of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, 
which denied entitlement to service connection for a left 
hip, knee, ankle and foot disabilities.  In June 2000, this 
matter was transferred the RO in Los Angeles, California.  In 
October 2001, this matter was transferred to the RO in San 
Diego, California.

In July 2003, the veteran testified before the undersigned at 
a hearing at the RO.  A transcript of that hearing has been 
associated with the claims folder. 

The veteran's appeal was remanded to the RO in May 2004 for 
additional development.  The requested development has been 
completed, and the appeal has been returned to the Board for 
further review.  

The veteran submitted copies of statements and medical 
records to the RO in January 2005.  These copies were not 
been considered by the RO, and the veteran did not include a 
wavier of initial review by the RO.  However, the same 
records were previously considered by the RO.  Therefore, the 
Board can proceed without further adjudication by the RO.  
38 C.F.R. § 20.1304 (2005).


FINDING OF FACT
A current left hip disability has not been demonstrated; and 
there is no relationship between any current left knee, 
ankle, or foot disability and a disease or injury sustained 
during active service.  


CONCLUSIONS OF LAW

1.  A chronic left hip disability was not incurred in active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  A chronic left knee disability was not incurred in active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A chronic left ankle disability was not incurred in 
active service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A chronic left foot disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO provided VCAA notice by letter dated in 
May 2004.  This notice told the veteran what evidence was 
needed to substantiate the claims for service connection for 
his claimed disabilities.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter notified the 
veteran that if he had any evidence or information in his 
possession that he believed would support his claim, he 
should submit it.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in December 
2005, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).
      
The VCAA notice letter did not contain information regarding 
the assignment of an effective date or a percentage rating 
for an award of compensation for service connection.  
However, as the veteran's claims are being denied and no 
effective date or percentage rating will be assigned, the 
failure to provide the veteran with this information cannot 
possibly result in any harm to his claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  All of the medical records identified by the 
veteran have been obtained.  The veteran has been afforded a 
VA examination, and VA has obtained a medical opinion.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

The veteran contends that he has developed chronic 
disabilities of the left hip, knee, ankle, and foot as a 
result of an injury sustained during basic training in active 
service.  He states that he was climbing a tower on the 
confidence course when he slipped and fell approximately 30 
to 40 feet.  The veteran says that he landed on his left side 
and foot.  He reports that his left hip was dislocated by the 
fall, but that it was manipulated back into place when he 
received medical treatment.  The veteran argues that this 
fall also injured his left foot, and that the compression 
from the injury resulted in permanent disabilities of the 
left ankle and left knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Recent X-ray evidence suggests that the veteran has mild 
degenerative changes at some of the locations of his claimed 
disabilities.  If degenerative arthritis becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis

Left Hip

The service medical records confirm that the veteran jumped 
from a nine foot tower and jammed his left hip in 1986.  He 
was seen for left hip pain two days after the accident, at 
which time he underwent two or three days of treatment and 
was given crutches to use for the next 10 days.  The veteran 
was not seen for left hip pain for the remainder of his 
active service.  

Records from the veteran's service in the reserves dated 1987 
and 1988 indicate that he was afforded physical examinations 
on at least three occasions, but each of these were negative 
for complaints, history or findings pertinent to the left 
hip.  All of the veteran's military records are completely 
negative for left knee complaints or findings, and for any 
findings due to traumatic injury to the left foot or ankle.  

While there have been recent reports of left hip strain, the 
most recent evidence, consisting of the June 2004 VA 
examination shows that a current left hip disability was not 
found.

Statements from Dr. S and Dr. I, report a history of left hip 
dislocation in service, but do not report any specific 
finding of current left hip disability.  While the veteran is 
competent to report current left hip disability, his reports 
are outweighed by the findings (or lack of findings) by 
medical professionals.

The preponderance of the evidence is against the finding of a 
current disability.  As such the doctrine of reasonable doubt 
is not for application, and the claim is denied.

Left knee, ankle, and foot

The veteran was seen for bilateral pes planus during service 
in the reserves, and was also seen for bilateral ankle pain 
that was related to pes planus.  However, service connection 
for pes planus was denied in December 2005.  This decision 
has not yet been appealed by the veteran.  Therefore, this 
issue may not be considered by the Board.

The post service medical records do not show any complaints 
or treatment for disabilities of the left lower extremity 
until May 1998.  This was 12 years after the veteran's 
initial injury.  This negative evidence weighs against the 
claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes that Dr. S. has written letters at the 
request of the veteran which can be interpreted as relating 
the veteran's current disabilities to the injury in active 
service.  However, these opinions are clearly based on an 
inaccurate history, in that they repeatedly state that the 
veteran fell 30 or 40 feet, and that he dislocated his hip.  
In actuality, the veteran's service medical records show that 
the veteran did not fall but jumped from nine feet, and that 
he sustained a strain, not a dislocation.  As a matter of 
fact, an X-ray conducted at that the time of the injury was 
normal.  

Similarly, Dr. I. related that the veteran fell from a post 
and landed on his heel, which resulted in injury to his ankle 
and knee.  Again, this history is contradicted by the record, 
which is entirely negative for a left ankle or left knee 
injury at the time of the fall, or at any other time during 
the veteran's military service.  

As these histories were apparently provided entirely by the 
veteran, and as an opinion based upon an inaccurate factual 
premise has no probative value, neither the opinion of Dr. S. 
or Dr. I. may serve to establish a relationship between the 
veteran's current disabilities and active service.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Morever, the Court has 
held that it is harmless error for the Board to fail to 
specifically refer to a medical statement "purporting to link 
current symptomatology to service" when that opinion has been 
clearly rebutted by the other evidence of record which did 
not make such a link to service.  McGraw v. Brown, 7 Vet. 
App. 138 (1994).  

The only medical opinions that were offered after a study of 
the veteran's complete medical history are the opinions of 
the June 2004 VA examiner.  This examiner stated that none of 
the veteran's claimed disabilities were related to the 1986 
injury.  As these opinions were based on an accurate view of 
the veteran's history, the Board finds them to be more 
probative than the private opinions from Dr. S. and Dr. I.  

The Board recognizes the veteran's sincere belief that his 
current disabilities are the result of his injury during 
service.  However, the veteran is not a physician, and he is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, as the evidence does not show that the 1986 injury 
resulted in chronic disabilities during service, as there is 
no evidence sufficient to establish continuity of 
symptomatology between the 1986 injury and the initial post 
service treatment in 1998, and as the only probative medical 
opinion addressing the etiology of the veteran's claimed 
disabilities states that they are unrelated to active 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  


ORDER

Entitlement to service connection for a left hip disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a left foot disability 
is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


